Citation Nr: 1421347	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  The record reflects that he received an Other Than Honorable discharge in October 1987.  In a January 1995 administrative decision the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, determined that the Veteran had honest, faithful, and meritorious service from January 6, 1977 through January 5, 1982, and was eligible for VA benefits based on that period of service.  The RO further determined that the Other Than Honorable discharge on October 2, 1987 was a bar to all gratuitous VA benefits based on his service from January 6, 1982 to October 2, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO denied service connection for bipolar disorder.  In his June 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a July 2008 letter, the RO informed the Veteran that his hearing was scheduled in August 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran's Virtual VA e-folder reflects that, in a June 2009 rating decision, the RO denied service connection for PTSD and chronic depression. The June 2009 rating decision has not been appealed to the Board. Nevertheless, while the RO has characterized the issue currently on appeal as entitlement to service connection for bipolar disorder, given the evidence of record (including diagnoses of PTSD and depressive disorder) the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDING OF FACT

The probative medical evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder that is related to his active duty service. 

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A November 2007 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains available service treatment records, reports of post-service medical treatment and a report of VA examination dated in November 2012.  VA has a duty to ensure the resulting medical opinions are adequate.  Barr v. Nicholson, 21 Vet.App.303, 312 (2007).  The VA examination report reflects review of the claims file, and interview and examination of the Veteran.  The examination is informed, medically competent and responsive to the issue under consideration.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013).

Merits of the Claim

The Veteran argues that he incurred a psychiatric disorder, to include PTSD, as a result of his active duty service.  The Board finds that the preponderance of the evidence is against the claim under all theories of entitlement as to all psychiatric disorders raised by the record, and the appeal will be denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic disease"  such as a psychosis, as found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  As an acquired psychiatric disorder, such as PTSD depression, or bipolar disorder, is not a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus.  (There is no evidence that the Veteran has been diagnosed as having a psychosis.)  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.

Personality disorders, on the other hand, are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran's service treatment records do not contain any notations of mental illness.  The Veteran's November 1976 enlistment examination noted a normal psychiatric status.  The Veteran's separation examination was unavailable, but personnel records associated with his final discharge note that the Veteran was discharged under other than honorable conditions in 1987 due to charges of drug abuse.  None of the personnel records associated with the Veteran's discharge note any psychiatric conditions.   Moreover, the Veteran is not eligible for service connection for any incident associated with his second period of service. 

The Veteran was afforded a VA examination in November 2012.  After a review of the Veteran's claims folder and a thorough examination, the VA examiner determined that the Veteran's Axis I diagnosis was polysubstance abuse in brief remission and that his Axis II diagnosis was anti-social personality disorder.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, depression, or bipolar disorder, but rather the Veteran's symptoms were consistent with an Axis I diagnosis of polysubstance disorder and an Axis II diagnosis of anti-social personality disorder.  The examiner then stated that neither the Veteran's polysubstance abuse nor his anti-social personality disorder were related to his active duty service.  The examiner further explained that the Veteran's lengthy history of impulsive and illegal behavior, lack of remorse for these behaviors, interpersonal difficulties, and inability to conform to societal norms of behavior all contribute to the diagnosis of anti-social personality disorder.  Specifically, the examiner noted that the Veteran's failure to conform to social norms with respect to lawful behavior as indicated by repeatedly performing acts that are grounds of arrest, impulsivity and aggressiveness, as indicated by repeated fights and assaults, consistent irresponsibility as indicated by repeated failure to sustain consistent work behavior or financial obligations, and lack of remorse, as indicated by an indifference to or rationalization of having hurt, mistreated, or stolen from another. 

The examiner noted previous diagnoses of personality disorder and impulse control disorder and determined that the single diagnosis of anti-social personality disorder was the more appropriate diagnosis.  The examiner further noted that the Veteran's anti-social personality disorder and his polysubstance dependence contributed to any other symptoms that might appear mood related and that caused impairment in his overall functioning.

VA treatment records indicated that the Veteran was diagnosed at various times on Axis I with bipolar disorder, cyclothymic disorder, and depression, but the November 2012 VA examiner stated that the Veteran's symptoms, specifically his erratic behavior, appeared to be more likely related to his substance abuse issues; and he was diagnosed as having a personality disorder. 

The more probative medical evidence does not show that the Veteran has a clinical diagnosis of PTSD.  Significantly, the examiner that addressed the DSM-IV stated that the full criteria were not met.  See the November 2012 VA examination.  In this respect, the medical evidence as to treatment and the Veteran's self-reports have been investigated by medical diagnosticians, and found to not support a connection between PTSD and the Veteran's military service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional)). Jandreau, 492 F.3d at 1377.  Moreover, it is noted that the Veteran's only claimed stressor that pertains to his military service, that he was in a helicopter that someone tried to shoot down while he was stationed in Beirut, Lebanon, occurred during his second period of service for which he is not eligible for service connection.  The Veteran is not competent to provide a medical diagnosis of PTSD. The Veteran's statements regarding the helicopter incident, even if credible, the examiner noted that the Veteran was not exposed to a traumatic event that was persistently re-experienced, led to persistent avoidance of stimuli associated with the event, or caused persistent symptoms of increased arousal.  The U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In the absence of proof of a present disability, there is no valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent medical evidence does not contain a clinical diagnosis of PTSD, service connection is not warranted for this claim.

While the Veteran does have a current diagnosis of polysubstance abuse on Axis I there is no competent evidence that the Veteran's polysubstance abuse is related to his active duty service.  Moreover, substance abuse disorders are generally considered to be the result of willful misconduct on the part of the Veteran.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOGCPREC 7-99, published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOGCPREC 2-98, published at 63 Fed. Reg. 31,263 (February 10, 1998).

Lay testimony can be competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology.  With regard to the Veteran's claim for an acquired psychiatric disorder, the Board finds that the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's acquired psychiatric disorder or his personality disorder to any incident of the Veteran's military service.

The November 2012 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's disorder, because it is clearly factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for his opinion which was based on a review of the file and a thorough examination of the Veteran.  The examiner reviewed the Veteran's medical history and determined that the Veteran's diagnosis of a polysubstance abuse disorder and a personality disorder were not related to his active duty service.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the November 2012 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's acquired psychiatric condition.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Most critically, the Veteran's essential contention of a nexus between in-service events and any current diagnosis of an acquired psychiatric disorder have been fully investigated as mandated by the Court's decision in Jandreau. The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


